Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EQUITY HOLDERS’ AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EQUITY HOLDERS’ AGREEMENT (the
“Amendment”), dated effective as of December 17, 2015 (the “Effective Date”), is
by and among:

(i) MAYNE PHARMA VENTURES PTY LTD, an Australian company ACN 168 896 357 (“Mayne
Pharma”);

(ii) HEDGEPATH LLC, a Florida limited liability company (“HPLLC”);

(iii) HEDGEPATH PHARMACEUTICALS, INC., a Delaware corporation (“HPPI”);

(iv) FRANK E. O’DONNELL, JR., M.D., a resident of the State of Florida (“FEO”);
and

(v) NICHOLAS J. VIRCA, a resident of the State of California (“Virca”).

WHEREAS, Mayne Pharma, HPLLC, HPPI, FEO and Virca (collectively, the “Parties”)
are parties to that certain Amended and Restated Equity Holders’ Agreement,
dated May 15, 2015 (the “EHA”); and

WHEREAS, the Parties now desire to amend the EHS on the terms and conditions set
forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt, and legal
adequacy of which is hereby acknowledged, and pursuant to Section 10.5 of the
EHA, the parties, intending to be legally bound, hereby agree to amend the EHA
as of the Effective Date as follows:

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the EHA.

2. Amendment to Sections 2.1 and 2.2. Sections 2.1 and 2.2 are hereby deleted in
their entirety and replaced with the following provisions:

“2.1 Mayne and HPLLC (each, a “Standstill Holder” and, collectively, the
“Standstill Holders”) agree that, during the period beginning on December 17,
2015 through and including May 31, 2016 (the “Standstill Period”), each of them
will not, directly or indirectly (including as part of a “group” (as defined in
Section 13(d) of the Exchange Act), in one or more private, open market or other
transactions):

(a) purchase, or contract to purchase, any shares of Equity Securities, or any
option, right or warrant to purchase any Equity Securities (or exercise any
option, right or warrant to purchase any Equity Securities) or any securities
convertible into or exercisable or exchangeable for any Equity Securities, in
each case whether now owned or hereafter acquired by the Standstill Holders; or

(b) enter into any swap or other agreement, arrangement or transaction that, in
whole or in part, directly or indirectly, provides any of the economic
consequence of ownership of any Equity Securities or any securities convertible
into or exercisable or exchangeable for any Equity Securities,

 

1



--------------------------------------------------------------------------------

in each case whether any transaction described in clause (a) or (b) above is to
be settled by delivery of Equity Securities, other securities, in cash or
otherwise, or publicly announce any intention to do any of the foregoing.

2.2 Notwithstanding the provisions set forth in Section 2.1, the Standstill
Holders may, without the prior written consent of the other parties:

(a) Transfer any Equity Securities or any securities convertible into or
exchangeable or exercisable for Equity Securities to an Affiliate of such
Standstill Holder if such Transfer is not for value; provided, however, that in
the case of any Transfer described above, it shall be a condition to the
Transfer that (i) the transferee executes and delivers to the parties hereto not
later than one (1) Business Day prior to such Transfer, a written agreement, in
substantially the form of this Agreement and otherwise satisfactory in form and
substance to the parties hereto, (ii) in the case of a Transfer pursuant to this
clause, no filing under Section 16(a) of the Exchange Act reporting a reduction
in beneficial ownership of shares of Equity Securities or any securities
convertible into or exercisable or exchangeable for Equity Securities shall be
required to be made during the Standstill Period (as the same may be extended as
described above) and (iii) no voluntary filing with the Commission or other
public report, filing or announcement shall be made in respect of such Transfer
during this Standstill Period; and

(b) exercise their pre-emptive rights in Section 4.1 hereof.

2.3 The provisions of Section 2.1 shall automatically and without any further
action required of the parties hereto be terminated and of no force and effect
as of the date that:

(a) any Person other than the Standstill Holders shall hold twenty percent
(20.0%) or more of the Common Stock on a Fully Diluted basis; and

(b) the amount of operational cash on hand with HPPI falls below $250,000.

2.4 The Standstill Holders represent and warrant to one another that they have
not, during the period from May 15, 2015 to December 17, 2015, engaged in any
activities referred to in Sections 2.1(a) or (b) hereof.”

3. Amendment to Certain Defined Terms. The EHA is amendment to change all
references to “Lock-Up Holder,” “Lock-Up Holders” and “Lock-Up Period” to
“Standstill Holder,” Standstill Holders” and “Standstill Period,” respectively.

4. No Further Amendment. Except as amended hereby, the EHA shall remain
unmodified and in full force and effective.

5. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to agreements
made and to be performed wholly within such State, without regard to its
conflict of law rules.

6. Headings; Counterparts. The headings contained in this Amendment are inserted
for reference purposes only and shall not in any way affect the meaning,
construction or interpretation of this Amendment. This Amendment may be executed
in two (2) counterparts, each of which, when executed, shall be deemed to be an
original, but both of which, when taken together, shall constitute one and the
same document. Such counterparts may be executed and delivered by
facsimile/e-mail transmission, which shall constitute valid execution and
delivery.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment as of the
date first above written.

 

MAYNE PHARMA VENTURES PTY LTD

 

By:  

/s/ Scott A Richards

Name:   Scott A. Richards Title:   Director

 

HEDGEPATH LLC

 

By:   Black Robe Capital, LLC, its sole manager By:  

/s/ Frank E. O’Donnell, Jr., M.D.

Name:   Frank E. O’Donnell, Jr., M.D. Title:   Manager

 

HEDGEPATH PHARMACEUTICALS, INC.

 

By:  

/s/ Nicholas J. Virca

Name:   Nicholas J. Virca Title:   President and Chief Executive Officer

 

/s/ Frank E. O’Donnell, Jr., M.D.

FRANK E. O’DONNELL, JR., M.D.

 

/s/ Nicholas J. Virca

NICHOLAS J. VIRCA

[Signature Page to Amendment No. 1 to

Amended and Restated Equity Holders Agreement]

 

3